Citation Nr: 0317522	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-04 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to residuals of ruptured tendons of the left foot.

2.  Entitlement to service connection for depression as 
secondary to residuals of ruptured tendons of the left foot.

3.  Entitlement to an increased evaluation for residuals of 
ruptured tendons of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1999 by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The Board notes that, during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that, although the RO notified the appellant 
in a January 2002 letter that he should identify all persons, 
agencies, or companies which have relevant records, the 
appellant has not been notified by VA in specific terms as to 
the evidence which would be needed to substantiate his claims 
and whether VA or the claimant is expected to attempt to 
obtain and submit such evidence.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claims may now 
be granted.  If the decision remains adverse to the 
appellant, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


